Citation Nr: 1128857	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  08-25 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in July 2010.  A transcript of that hearing is associated with the claims file.  

In a September 2010 decision, the Board denied, inter alia, the Veteran's appeal as to service connection for a low back disability.  He appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court) and in March 2011 the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the March 2011 decision with regard to the back issue only, and remanded that issue to the Board for compliance with the instructions in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from a back disability as the result of an in-service motor vehicle accident that took place in approximately September 1968, approximately 43 years ago. 

VA's duty to assist a claimant includes affording the claimant a medical examination and obtaining a medical opinion if certain factors are satisfied.  Those factors are as follows:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The third factor has a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such evidence need not be competent evidence.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed.Cir.2010).  

February 2010 VA treatment records document the Veteran's report of low back pain.  This satisfies the first factor listed above.  

Service treatment records document that the Veteran was treated for a laceration of his left leg in September 1968.  This is consistent with his report to VA that he was thrown through the back window of an automobile and cut is leg.  Importantly, he has submitted a statement, dated in May 2010, from "E.C." that corroborates his report.  E.C. stated that he was the Veteran's roommate during service and recalls the Veteran returning to the room on crutches following a car accident.  E.C. stated that the Veteran showed him the injury of his right knee and told E.C. that his back and neck "hurt like hell."  The Board is aware that E.C. referred to the Veteran's right leg rather than the left but such a small detail after so many years is not significant enough, by itself, for the Board to discount E.C.'s report.  This evidence, taken together with the service treatment note of a lacerated leg, is sufficient to satisfy the second factor listed above.  

As to the third factor, the Veteran has stated that he does not know if the car accident led to his current back symptoms but believes that it could have and would like to find out.  Under the facts of this case, the Board finds that statement together with the particular facts of this case, is sufficient to meet the low threshold of the third factor.  

In light of the joint motion, there is insufficient evidence of record for the Board to decide this issue at present.  Hence the fourth factor is met.

The above analysis leads to the conclusion that VA has a duty to afford the Veteran an examination and obtain an expert opinion as to whether any back condition from which he has suffered since he filed his claim in April 2006 is due to the in-service car accident.  As VA has not yet fulfilled its duty in this regard, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is afforded an opportunity for a compensation and pension examination with regard to his claim of service connection for a back disability.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to address the following.  

(a)  Identify all disorders of the Veteran's spine.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's spine had onset during his active service or is the result of the motor vehicle accident in which he was involved in approximately September 1968.  The examiner is to take as fact that the Veteran was involved in the automobile accident and to take as fact the facts as stated in the May 12, 2010 letter signed by "E.C."  The examiner must provide a rationale for any opinion rendered.  

2.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


